Case 0:18-cv-61773-MGC Document 36 Entered on FLSD Docket 12/04/2018 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                 Case No.: 18-61773-Civ-COOKE/HUNT

   ANITA JAIRAM, individually and on behalf
   of all others similarly situated,

                   Plaintiff,
   v.

  FASHION NOVA, INC.,
   A California Company,

                   Defendant.

                           DEFENDANT’S RESPONSE TO PLAINTIFF’S
                           NOTICES OF SUPPLEMENTAL AUTHORITY

          Defendant Fashion Nova, Inc. (“Fashion Nova”) respectfully submits this response
  to Plaintiff’s Notice of Supplemental Authority [DE 35] regarding the out-of-Circuit
  decision entered in Peralta v. Rack Room Shoes, Inc., No. 2:18-cv-03738, 2018 U.S. Dist
  LEXIS 204000 (E.D. La. Nov. 30, 2018). Remarkably, Plaintiff has not responded to any of
  Fashion Nova’s own notices of supplemental authority in support of its Motion to Stay [DE
  27, 33], including Judge Rosenberg’s now two-week old decision staying a putative TCPA
  class action brought by one of Plaintiff’s own counsel in Zannini v. Xpress Urgent Care,
  LLC, No. 2:18-cv-14388-ROSENBERG/MAYNARD (S.D. Fla. Nov. 20, 2018). See DE
  33.1 Nonetheless, as described below, and for the same reasons that Plaintiff’s previous
  supplemental authorities were of limited support [see DE 24, 26, 29], the supplemental
  authority that Plaintiff now cites does little to support her Opposition to Fashion Nova’s


  1
           Fashion Nova has been judicious in the cases and FCC developments that it has noticed as
  supplemental authority in support of its Motion to Stay in this case. For example, it could have noticed recent
  favorable decisions from courts outside of this jurisdiction, such as the District of Rhode Island’s (Chief Judge
  Smith) November 19, 2018 order staying a TCPA action both on primary jurisdiction and the court’s inherent
  powers in Laccinole v. ADT LLC, No. 1:18-cv-00481-WES-LDA (D.R.I. Nov. 19, 2018) (“The motion is
  GRANTED for the reasons stated in the Defendant[’]s Memorandum of Law. This action is hereby stayed
  pending a ruling from the Federal Communications Commission (‘FCC’) on how to interpret and apply the
  definition of ‘automatic telephone dialing system’ under the Telephone Consumer Protection Act, 47 U.S.C. §
  227, or until further order of the Court. . . .”). But deluging this Court with such non-binding, out-of-circuit
  authority and authority from outside of this District would not meaningfully impact the extensive argument
  contained within Fashion Nova’s Motion and reply brief in further support.

                                                         1
Case 0:18-cv-61773-MGC Document 36 Entered on FLSD Docket 12/04/2018 Page 2 of 4



  Motion to Stay.2
           In Peralta, the defendant spent just over one page of its moving brief cursorily
  arguing why the primary jurisdiction doctrine justified staying that litigation pending the
  current FCC proceedings, see Peralta ECF 17-1, at 5-7, and a comparable amount of space
  devoted to the court’s inherent authority to stay. See id., at 7-8. Notably, whatever its
  reason, that defendant did not cite any of the TPCA cases that have been stayed under the
  primary jurisdiction pending the current FCC proceedings, which Fashion Nova has briefed
  to this Court in conjunction with its own Motion. See, e.g., Thomas v. Smith-Palluck
  Assocs. Corp., 2018 U.S. Dist. LEXIS 152211 (D. Nev. Sep. 6, 2018); Eady, et al. v.
  Enhanced Recovery Co., LLC, No. 3:17-cv-1008-J-32PDB, Order (M.D. Fla. Aug. 23,
  2018); Buhr, et al. v. ADT LLC, No. 9:18-cv-80605-ROSENBERG/REINHART (S.D. Fla. July
  25, 2018).3 Such pleading failure was not lost on the Peralta court as it specifically noted
  that “nearly all of [the courts to have considered stays under the primary jurisdiction
  doctrine] (of which this Court is aware), have denied the motions to stay.” Peralta, 2018
  U.S. Dist LEXIS 204000, at *21 & n.15 (emphasis added) (citing only Grogan and two
  other decisions, and footnoting Buhr). Fashion Nova has not made the same mistake that
  the Peralta defendant did.
           For all of the reasons set forth in Fashion Nova’s briefs in support of its Motion to
  Stay, its responses to Plaintiff’s supplemental authorities, and its Notice of Supplemental
  Authority, this Court should stay this litigation under both the primary jurisdiction doctrine
  and its inherent discretion to control its docket in order to allow the FCC to issue its
  forthcoming declaratory ruling clarifying the ATDS definition.




  2
           Plaintiff also recently noticed on November 29, 2018 as supplemental authority the out-of-District
  October 2018 decision entered in Grogan v. Aaron’s Inc., No. 1:18-CV-2821, 2018 U.S. Dist. LEXIS 201542
  (N.D. Ga. Oct. 26, 2018). See DE 34. The Peralta court based its decision on Grogan, Peralta, 2018 U.S.
  Dist. LEXIS 204000, at *1 (“In Grogan . . . the court considered the exact same question raised by [defendant]
  herein . . .”), and adopted nearly word-for-word many sections. Compare Jairam DE 34-1, at 1-6 (Grogan
  decision); with Jairam DE 35-1, at 1-6 (Peralta decision).
  3
           In fact, the defendant’s only such citation was to Buhr and only then in the limited context of Judge
  Rosenberg’s order that the parties submit a status report, in response to the plaintiff’s concern that a stay could be
  indefinite. See Peralta, ECF 17-1, at 8 n.28.
                                                            2
Case 0:18-cv-61773-MGC Document 36 Entered on FLSD Docket 12/04/2018 Page 3 of 4



  Date: December 4, 2018                   Respectfully submitted,

                                           /s/ Aaron S. Blynn
                                           Aaron S. Blynn
                                           GENOVESE JOBLOVE & BATTISTA
                                           Florida Bar No. 0073464
                                           100 S.E. Second Street
                                           44th Floor
                                           Miami, FL 33131
                                           Telephone: (305) 349-2300
                                           Email: ablynn@gjb-law.com

                                           Daniel S. Blynn (pro hac vice)
                                           Kathleen K. Sheridan (pro hac vice)
                                           VENABLE LLP
                                           600 Massachusetts Ave. NW
                                           Washington, DC 20001
                                           Telephone: 202.344.4000
                                           Email: DSBlynn@venable.com
                                           Email: KKSheridan@venable.com

                                           Liz C. Rinehart (pro hac vice)
                                           VENABLE LLP
                                           750 East Pratt Street
                                           Suite 900
                                           Baltimore, MD 21202
                                           Telephone: 410.528.4646
                                           Email: LCRinehart@venable.com

                                           Counsel for Defendant Fashion Nova,
                                           Inc.




                                       3
Case 0:18-cv-61773-MGC Document 36 Entered on FLSD Docket 12/04/2018 Page 4 of 4



                                 CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the foregoing was served by CM/ECF
  this 4th day of December, 2018, upon all counsel of record on the service list below.

                                                    By:    /s/ Aaron S. Blynn
                                                           AARON S. BLYNN

                                         SERVICE LIST

  Manuel S. Hiraldo                                        Aaron S. Blynn
  mhiraldo@hiraldolaw.com                                  ablynn@gjb-law.com
  Hiraldo P.A.                                             Genovese Joblove & Battista
  401 E. Las Olas Boulevard                                100 S.E. Second Street
  Suite 1400                                               44th Floor
  F. Lauderdale, FL 33301                                  Miami, FL 33131
  Telephone: 954.400.4713                                  Telephone: 305.349-2300


  Ignacio J. Hiraldo                                       Daniel S. Blynn
  ijhiraldo@ijhlaw.com                                     Kathleen K. Sheridan
  IJH Law                                                  dsblynn@venable.com
  14 NE First Ave.                                         kksheridan@venable.com
  10th Floor                                               Venable LLP
  Miami, FL 33132                                          600 Massachusetts Ave. NW
  Telephone: 786.351.8709                                  Washington, DC 20001
                                                           Telephone: 202.344.4000

  Scott A. Edelsberg                                       Liz C. Rinehart
  scott@edelsberglaw.com                                   lcrinehart@venable.com
  Edelsberg Law, P.A.                                      Venable LLP
  19495 Biscayne Blvd. #607                                750 East Pratt Street
  Aventura, FL 33180                                       Suite 900
  Telephone: 305.975.3320                                  Baltimore, MD 21202
                                                           Telephone: 410.528.4646

  Michael Eisenband                                        Counsel for Defendant Fashion
  MEisenband@Eisenbandlaw.com                              Nova, Inc.
  Eisenband Law, P.A.
  515 E. Las Olas Boulevard, Suite 120
  Ft. Lauderdale, FL 33301
  Telephone: 954.533.4092

  Counsel for Plaintiff Anita Jairam and the
  Class

                                                4
